DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
DETAILED ACTION
	Claims 1-3, 5 and 8 have been amended.
	Claim 29 has been added.
	Claims 1-5, 7, 8, 11-13, and 29 are under consideration.

NEW REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said early apoptotic cell population" in lines1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The “early apoptotic cell population comprises (a) an irradiated early apoptotic cell population, wherein said irradiation occurs post induction of apoptosis; or (b) a pooled population of early apoptotic cells; or (c) any combination of (a) and (b)” does not include all of the limitations of claim 1, i.e. “an early apoptotic mononuclear enriched cell population”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 8, 11-13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS).
June teaches a method of treating and preventing cancers, including primary and metastatic cancer. The methods comprise administering to a patient CAR T-cells (chimeric antigen receptor T-cell) therapy (page 6, lines 23-28). “Treat” means to reduce the frequency or severity of at least one sign or symptom of a disease or disorder experienced by subject (page 17, para. 3).
June also teach methods of managing cancers, including preventing or prolong their recurrence, or lengthening the time of remission (paragraph bridging pages 6-7). In some embodiments of any of the methods above, the methods result in a measurable reduction in tumor size or evidence of disease or disease progression, complete response, partial response, stable disease, increase or elongation of progression free survival, increase or elongation of overall survival, or reduction in toxicity (page 7, para. 5).
June teaches that the cancers may comprise non-solid tumors (such as hematological tumors) or may comprise solid tumors, such as fibrosarcoma, myxosarcoma, liposarcoma, chondrosarcoma, osteosarcoma, and other sarcomas, synovioma, mesothelioma, Ewing's tumor, leiomyosarcoma, rhabdomyosarcoma, colon carcinoma, lymphoid malignancy, pancreatic cancer, breast cancer, lung cancers, ovarian cancer, prostate cancer, hepatocellular carcinoma, squamous cell carcinoma, basal cell carcinoma, adenocarcinoma, sweat gland carcinoma, medullary thyroid carcinoma, papillary thyroid carcinoma, pheochromocytomas sebaceous gland carcinoma, papillary carcinoma, medullary carcinoma, bronchogenic carcinoma, renal cell carcinoma, hepatoma, bile duct carcinoma, choriocarcinoma, Wilms' tumor, cervical cancer, testicular tumor, seminoma, bladder carcinoma, melanoma, and CNS tumors (See page 27 line 6 - page 28 line 8).
June teaches that CART therapy may cause Cytokine Release Syndrome (CRS) (page 33, para. 1).
June teaches that there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells while addressing the toxicity of CARs; such as CRS (page 1, lines 29-31 and p. 33-lines 1-22). 
June teaches a method of managing CART induced CRS: a first line of therapy comprising administering the CAR into the patient and a second-line of therapy comprising composition and methods for the treatment of CRS (page 33, claim 2).
June teaches that CART cells induce elevated levels of several cytokines, e.g. IFN-γ, TNFα, IL-1β, IL-2 and IL-6 (page 20 lines 18-22, claim 4, and Fig. 1). Therefore, the second-line of therapy comprises compounds and methods for neutralizing the effects against the elevated cytokines (page 18, para.2 and page 33, para.3), and the compounds can be any inhibitor known in the art (page 25, lines 21-29, claims 8-10).
June teaches that anti-IL6 antibody (e.g. Tocilizumab) can be used as the inhibitor for neutralizing the effects against the elevated cytokine (page 25 para. 2, Example 2, and Fig. 2).
June teaches that the pharmaceutical compositions of the present invention may be administered in a manner appropriate to the disease to be treated (or prevented). The quantity and frequency of administration will be determined by such factors as the condition of the patient, and the type and severity of the patient's disease, although appropriate dosages may be determined by clinical trials (page 30, para. 4).
Regarding claims 4, June teaches that the CAR-modified cell can be administered to a mammalian recipient to provide a therapeutic benefit. The mammalian recipient may be a human (page 29, lines 19-20).
Regarding claim 11, June teaches CART19 comprising anti-CD19 antibody (page 36, §Example 3).
Regarding claim 12, June teaches the CAR T cell therapy are administered following B-cell ablative therapy such as agents that react with CD20, e.g. Rituxan/rituximab (page 32, lines 15-20).
June teaches as set forth above. However, June does not teach the method comprising a step of administering a composition comprising an early apoptotic mononuclear enriched cell population to said subject.
Mevorach teaches pharmaceutical compositions comprising a population of mononuclear-enriched cells in an early-apoptotic state, methods for the production of said compositions and uses thereof in the treatment of diseases characterized by pathological immune responses e.g. an immune disease, an autoimmune disease, or an inflammatory disease (Abstract; page 9 lines 23-25), e.g. a cell preparation comprising mononuclear-enriched cells, wherein the preparation comprises at least 85% mononuclear cells, wherein at least 40% of the cells in the preparation are in an early-apoptotic state, wherein at least 85% of the cells in the preparation are viable cells and wherein the preparation comprises no more than 15% CD15high expressing cells (page 5, para. 2).
Mevorach teaches a method of producing the pharmaceutical composition (claim 14).
Mevorach teaches that the pharmaceutical composition is administered by intravenous injection (claim 47).
Mevorach teaches that use of an anticoagulant during one or more stages of induction of apoptosis (in addition to anticoagulant routinely used during cell collection) results in a high and stable cell yield in the composition. Furthermore, addition of anticoagulant during one or more stages of induction of apoptosis enabled maintenance of a high and stable cell yield within different preparations of the composition of the invention, regardless of the protocol used for cell collection (page 4, para. 4).
Mevorach teaches an early-apoptotic, stable and highly viable mononuclear-enriched cell composition, improved methods of producing said cell composition and use thereof in treating or ameliorating autoimmune and inflammatory diseases (page 5, para. 1).
Mevorach teaches that apoptotic cells show inhibitory activity to IL-6 and IL-1β in patients receiving a single dose of apoptotic cells (Fig. 6).
Mevorach teaches that the apoptotic cell preparation of the invention inhibited the secretion of activated IL-1β at both pre- and post-transcription levels and had distinct inhibition effects on NF-κ and NLRP3 (page 27, para. 3; Fig. 15).
Mevorach teaches that the therapeutic mononuclear-enriched cell preparation of the invention is administered to the subject systemically, preferably via the intravenous route (page 40, lines 27-29).
Mevorach teaches various embodiments of producing apoptotic cell preparations (pages 41-52). 
Regarding claim 3, Mevorach teaches that cells can be obtained from the same or different donors to be used in combination (page 11, lines 1-5; page 65, lines 8-27).  
Regarding claim 7, Mevorach teaches that mononuclear enriched early-state apoptotic cells administered by infusion (page 4, para. 2).
Accordingly, it would have been prima facie obvious to treat non-hematological tumor, e.g. breast cancer, lung cancer with a CAR T cell therapy, wherein the patient has cytokine release syndrome, and in combination with a second line therapy (e.g. anti-IL-6 antibody) to inhibit cytokines, e.g. IL-6, as taught by June, and to treat the patient with an early apoptotic mononuclear enriched cell population, as taught by Mevorach, because the early apoptotic mononuclear enriched cell population would have the advantage of inhibiting multiple cytokines, e.g. IL-6 and IL-1β, while the IL-6 antibody inhibitor of June only targets IL-6, to better treat the CRS toxicity and improve patient survival. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was files, absent a showing otherwise. 

Response to Arguments
For the rejection under 35 U.S.C. 103 as being unpatentable over Mevorach in view of June, Applicant argues:

    PNG
    media_image1.png
    228
    627
    media_image1.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, June teaches the method of treating non-hematological tumor with CAR T-cell therapy, and June and Mevorach together teach that an early apoptotic mononuclear enriched cell population can help to manage CRS which is commonly associated with CAR T-cell therapy. As set forth above, an ordinary skilled in the art would have been motivated to combine the teaching from June and Mevorach, because the apoptotic cells can inhibit inflammation cytokines and the treatment of non-hematological tumor using chimeric antigen receptor (CAR) T-cells (CARs) therapy can cause cytokine release syndrome (CRS). Hence, combining June and Mevorach would arrive at the claimed method.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No.: 10,857,181
Claims 1-5, 7, 8, 11-13 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,857,181 B2 (thereinafter Pat. 181, Appl. No.: 15/567,376), in view of June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014) and Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS).
The claims of Pat. 181 teach a method of treating, preventing, ameliorating, inhibiting, or reducing the incidence of a cytokine release syndrome (CRS), a cancer in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising an irradiated and pooled, mononuclear-enriched, early apoptotic cells (claims 10-11).
The claims of Pat. 181 teach a therapeutic irradiated and pooled, mononuclear, early apoptotic cell preparation comprising individual mononuclear-enriched cell populations in an early apoptotic state that are irradiated post induction of apoptosis; and wherein said irradiated and pooled, mononuclear-enriched, early apoptotic cell preparation comprises (a) a decreased number of non-quiescent non-apoptotic cells; (b) a suppressed cellular activation of any living non-apoptotic cells; or (c) a reduced proliferation of any living non-apoptotic cells; or any combination thereof compared with a preparation comprising non-irradiated cell populations (claim 1).
The claims of Pat. 181 teach as set forth above, however, the claims of Pat. 181 do not explicitly teach the cancer is a non-hematological tumor growth.
June and Mevorach teach as set forth above.
It would have been prima facie obvious to treat non-hematological tumor, e.g. breast cancer, lung cancer with a CAR T cell therapy, wherein the patient has cytokine release syndrome, and in combination with a second line therapy (e.g. anti-IL-6 antibody) to inhibit cytokines, e.g. IL-6, as taught by June, and to treat the patient with an early apoptotic mononuclear enriched cell population, as taught by the claims of Pat. 181 and Mevorach, because the early apoptotic mononuclear enriched cell population would have the advantage of inhibiting multiple cytokines, e.g. IL-6 and IL-1β, while the IL-6 antibody inhibitor of June only targets IL-6, to better treat the CRS and improve patient survival. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was files, absent a showing otherwise.

Response to Arguments
For the nonstatutory Double Patenting rejection of claims 1-5, 7, 8, 11-13 and 29 as being unpatentable over the claims of Pat. No. 10,875,181, in view of June, Mevorach and Rufner, Applicant argues:

    PNG
    media_image2.png
    49
    625
    media_image2.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. The Terminal Disclaimer of March 21, 2022 has been disapproved because the terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
NOTE: TD applicant title must match the ADS form applicant title.

As set forth above, the combination with Mevorach and June teaches the instant claims. Thus, the rejection is maintained for the reasons of record.

U.S. Patent No.: 10,077,426
Claims 1-5, 7, 8, 11-13 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,077,426 B2 (thereinafter Pat. 426, Appl. No.: 16/048,276), in view of June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014), Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS).
The claims of Pat.426 teach a stable, high yield early-apoptotic mononuclear-enriched cell population comprising a yield of at least 30% early apoptotic mononuclear-enriched cells, wherein the early-apoptotic cell population is stable for more than 24 hours (claim 1).
The claims of Pat.426 teach a pharmaceutical composition comprising the early apoptotic cell population (claim 6).
The claims of Pat.426 teach methods of producing the early apoptotic cell population and the pharmaceutical composition (claims 1, 6 and 8).
However, the claims of Pat. 426 do not teach using the early apoptotic cells to treat non-hematological tumor, or further combined with immune modulator or antibody i.e. rituximab.
Mevorach and June teach as set forth above. 

It would have been prima facie obvious to treat non-hematological tumor, e.g. breast cancer, lung cancer with a CAR T cell therapy, wherein the patient has cytokine release syndrome, and in combination with a second line therapy (e.g. anti-IL-6 antibody) to inhibit cytokines, e.g. IL-6, further to include administering rituximab as taught by June, and to treat the patient with an early apoptotic mononuclear enriched cell population, as taught by the claims of Pat. 426 and Mevorach. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable chance of success as June teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (page 25, lines 21-29), and Mevorach teaches that early apoptotic cells can serve as an inhibitor for multiple inflammatory cytokine (page 19, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy.

Response to Arguments
For the nonstatutory Double Patenting rejection of claims 1-5, 7, 8, 11-13 and 29 as being unpatentable over the claims of Pat. No. 10,077,426, further in view of Mevorach and June, Applicant argues:

    PNG
    media_image3.png
    335
    633
    media_image3.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the combination with Mevorach and June teaches claims 1-5, 7, 8, 11-13 and 29. Thus, the rejection is maintained for the reasons of record.


U.S. Patent No.: 11,000,548
Claims 1-5, 7, 8, 11-13 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 11,000,548 B2 (thereinafter Pat. 548, Appl. No.: 15/685,086), in view of June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014), Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS).
	The claims of Pat. 548 teach a population of mononuclear apoptotic cells comprising mononuclear cells in an early-apoptotic state, wherein said population of mononuclear apoptotic cells is irradiated after production of said early apoptotic cells, wherein said irradiated mononuclear apoptotic cell population comprises: (a) a decreased percent of non-quiescent non-apoptotic viable cells; (b) a suppressed cellular activation of any living non-apoptotic cells; or (c) a reduced proliferation of any living non-apoptotic cells; or any combination thereof compared with a preparation comprising non-irradiated early apoptotic cell populations, wherein at least 50% of said cells are in an early apoptotic state and said early apoptotic population comprises less than 5% necrotic cells, and wherein the population of mononuclear apoptotic cells remains stable at said early-apoptotic state for about 48-72 hours (claim 1). And a pharmaceutical composition comprising the cell population (claim 6).
However, the claims of Pat. 548 do not teach using the early apoptotic cells to treat non-hematological tumor, or further combined with immune modulator or antibody i.e. rituximab.
Mevorach and June teach as set forth above. 
It would have been prima facie obvious to treat non-hematological tumor, e.g. breast cancer, lung cancer with a CAR T cell therapy, wherein the patient has cytokine release syndrome, and in combination with a second line therapy (e.g. anti-IL-6 antibody) to inhibit cytokines, e.g. IL-6, further to include administering rituximab, as taught by June, and to treat the patient with an early apoptotic mononuclear enriched cell population, as taught by the claims of Pat. 548 and Mevorach. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable chance of success as June teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (page 25, lines 21-29), and Mevorach teaches that early apoptotic cells can serve as an inhibitor for multiple inflammatory cytokine (page 19, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy.

Response to Arguments
For the nonstatutory Double Patenting rejection of claims 1-5, 7, 8, 11-13 and 29 as being unpatentable over the claims of Pat. No. 11,000,548, in view of June, Mevorach and Rufner, Applicant argues:

    PNG
    media_image4.png
    48
    628
    media_image4.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. The Terminal Disclaimer of March 21, 2022 has been disapproved as set forth above. As set forth above, the combination of Mevorach and June teaches the instant claims. Thus, the rejection is maintained for the reasons of record.

U.S. Appl. No.: 15/551,284
Claims 1-5, 7, 8, 11-13 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 17, 18, 33 and 34 of co-pending Application No. 15/551,284 (published as US 20180094244, thereinafter Appl. 284), in view of June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014), Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS).
The claims of Appl. 284 teach a method of inhibiting or reducing the incidence of a cytokine release syndrome (CRS) or a cytokine storm in a subject undergoing chimeric antigen receptor-expressing T-cell (CAR T-cell) cancer therapy, the method comprising the step of administering a composition to said subject, the composition comprising (a) chimeric antigen receptor-expressing T-cells (CAR T-cells) and a pharmaceutically acceptable excipient, and (b) either early apoptotic cells or an early apoptotic cell supernatant, and a pharmaceutically acceptable excipient, wherein said early apoptotic cells are > 40% AnnexinV+ and < 15% propidium iodide+, and wherein said early apoptotic cells are peripheral blood mononuclear cells (claim 10).
The claims of Appl. 284 teach the method of claim 10, wherein said early apoptotic cells are autologous to the subject or are pooled third-party donor cells (claim 12).
The claims of Appl. 284 teach the method of claim 10, wherein said method further comprises administering an additional agent selected from the group comprising a CTLA-4 blocking agent, a tellurium-based compound, an alpha-1 anti-trypsin or fragment thereof or analogue thereof, or an immune modulating agent, or any combination thereof (claim 17).
The claims of Appl. 284 teach the method of claim 17, wherein administration of said additional agent occurs prior to, concurrent with, or following the CAR T-cell therapy (claims 18, 33, and 34).
However, the claims of Appl. 284 do not teach using the early apoptotic cells to treat non-hematological tumor, or further combined with antibody i.e. rituximab.
Mevorach and June teach as set forth above. 
It would have been prima facie obvious to treat non-hematological tumor, e.g. breast cancer, lung cancer with a CAR T cell therapy, wherein the patient has cytokine release syndrome, and in combination with a second line therapy (e.g. anti-IL-6 antibody) to inhibit cytokines, e.g. IL-6, and further to include administering rituximab, as taught by June, and to treat the patient with an early apoptotic mononuclear enriched cell population, as taught by the claims of Appl. 284 and Mevorach. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable chance of success as June teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (page 25, lines 21-29), and Mevorach teaches that early apoptotic cells can serve as an inhibitor for multiple inflammatory cytokine (page 19, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy.

U.S. Appl. No.: 16/076,026
Claims 1-5, 7, 8, 11-13 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-17 and 19-22 of co-pending Application No. 16/076,026 (published as US 20190175649 A1, thereinafter Appl. 026), in view of June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014), Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS).
The claims of Appl. 026 teach a method of maintaining or increasing the proliferation rate of chimeric antigen receptor-expressing T-cells (CAR T-cell) and maintaining or increasing IL-2 level during CAR T-cell cancer therapy, the method comprising a step of administering to a subject undergoing autologous or allogeneic CAR T-cell cancer therapy, a composition comprising human autologous or allogeneic mononuclear-enriched early apoptotic cells or a supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells, wherein said human autologous or allogeneic mononuclear-enriched early apoptotic cells are > 40% AnnexinV+ and < 15% propidium iodide+, and wherein said human autologous or and allogeneic mononuclear-enriched early apoptotic cells are peripheral blood mononuclear cells, wherein said proliferation rate of CAR T-cells and said IL-2 level are maintained or increased in the subject compared with a subject undergoing autologous or allogeneic CAR T-cell cancer therapy and not administered said human autologous or allogeneic mononuclear-enriched early apoptotic cells or said supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells (claim 1).
The claims of Appl. 026 teach the method of claim 1, wherein the method does not reduce or inhibit the efficacy of said CAR T-cell cancer therapy (claim 2).
The claims of Appl. 026 teach the method of claim 1, wherein the incidence of cytokine release syndrome (CRS) or a cytokine storm in said subject is inhibited or reduced compared with a subject not administered said human autologous or allogeneic mononuclear- enriched early apoptotic cells or said supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells (claim 3).
The claims of Appl. 026 teach the method of claim 1, wherein administration of said composition comprising said human autologous o and allogeneic mononuclear-APPLICANT:Enlivex Therapeutics Ltd.SERIAL NO.:16/076,026Page 3enriched early apoptotic cells or said supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells occurs prior to, concurrent with, or following the CAR T-cell therapy (claim 4).
The claims of Appl. 026 teach that method of treating, ameliorating, or alleviating a cancer or a tumor in a subject, and maintaining or increasing IL-2 level in said subject, comprising a step of administering chimeric antigen receptor-expressing T-cells (CAR T-cell) and a composition comprising mononuclear-enriched early apoptotic cells or an early apoptotic cells, wherein said method treats, prevents, inhibits, reduces the incidence of, ameliorates or alleviates a cancer or a tumor and maintains or increases IL-2 level in said subject compared with a subject administered CAR T-cells and not administered said composition comprising early apoptotic cells or an early apoptotic cells (claim 14).
The claims of Appl. 026 teach that method of claim 14, wherein said method has increased efficacy treating, preventing, inhibiting, reducing the incidence of, ameliorating or alleviating said cancer or said tumor in said subject compared with a subject administered CAR T-cells and not administered said composition comprising early apoptotic cells (claim 15)
The claims of Appl. 026 teach that the method further comprising administering an additional agent selected from the group comprising a CTLA-4 blocking agent, an alpha-1 anti-trypsin or fragment thereof or analogue thereof, a tellurium-based compound, or an immune modulating agent, or any combination thereof (claim 21).
However, the claims of Appl. 026 do not teach using the early apoptotic cells to treat non-hematological tumor, or further combined with antibody i.e. rituximab.
Mevorach and June teach as set forth above. 
It would have been prima facie obvious to treat non-hematological tumor, e.g. breast cancer, lung cancer with a CAR T cell therapy, wherein the patient has cytokine release syndrome, and in combination with a second line therapy (e.g. anti-IL-6 antibody) to inhibit cytokines, e.g. IL-6, and further to include administering rituximab, as taught by June, and to treat the patient with an early apoptotic mononuclear enriched cell population, as taught by the claims of Appl. 026 and Mevorach. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable chance of success as June teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (page 25, lines 21-29), and Mevorach teaches that early apoptotic cells can serve as an inhibitor for multiple inflammatory cytokine (page 19, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy.
U.S. Appl. No.: 17/221,854
Claims 1-5, 7, 8, 11-13 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/221,854 (thereinafter Appl. 854, published as US 20210228633).
The claims of Appl. 854 teach a method of treating, preventing, inhibiting the growth of, delaying disease progression, reducing the tumor load, or reducing the incidence of a cancer or a tumor in a subject, or any combination thereof, comprising a step of administering a composition comprising an early apoptotic mononuclear-enriched cell population to said subject, and wherein said method treats, prevents, inhibits the growth of, delays the disease progression, reduces the tumor load, or reduces the incidence of the cancer or a tumor in said subject, or any combination thereof, compared with a subject not administered the early apoptotic cell population (claim 1).
The claims of Appl. 854 teach that the method of claim 1, wherein the size or the growth rate or a combination thereof, of said cancer or tumor is reduced (claim 2) and the survival of the subject is increased (claim 3).
The claims of Appl. 854 teach that early apoptotic cell population comprises a mononuclear early apoptotic cell population comprising a decrease of non-quiescent non- apoptotic cells, a suppressed cellular activation of any living non-apoptotic cells, or a reduced proliferation of any living non-apoptotic cells, or any combination thereof (claim 4).
The claims of Appl. 854 teach that the subject is a human subject (claim 6).
The claims of Appl. 854 teach that cancer or tumor comprises a solid tumor or non-solid tumor (claim 7).
The claims of Appl. 854 teaches that solid tumor comprises non-hematological tumors: e.g. a sarcoma or a carcinoma, a fibrosarcoma, a myxosarcoma, a liposarcoma, a chondrosarcoma, an osteogenic sarcoma, a chordoma, an angiosarcoma, an endotheliosarcoma, a lymphangiosarcoma, a lymphangioendotheliosarcoma, a synovioma, a mesothelioma, an Ewing's tumor, a leiomyosarcoma, a rhabdomyosarcoma, a colon carcinoma, a pancreatic cancer or tumor, a breast cancer or tumor, an ovarian cancer or tumor, a prostate cancer or tumor, a squamous cell carcinoma, a basal cell carcinoma, an adenocarcinoma, a sweat gland carcinoma, a sebaceous gland carcinoma, a papillary carcinoma, a papillary adenocarcinomas, a cystadenocarcinoma, a medullary carcinoma, a bronchogenic carcinoma, a renal cell carcinoma, a hepatoma, a bile duct carcinoma, a choriocarcinoma, a seminoma, an embryonal carcinoma, a Wilm's tumor, a cervical cancer or tumor, a uterine cancer or tumor, a testicular cancer or tumor, a lung carcinoma, a small cell lung carcinoma, a bladder carcinoma, an epithelial carcinoma, a glioma, an astrocytoma, a medulloblastoma, a craniopharyngioma, an ependymoma, a pinealoma, a hemangioblastoma, an acoustic neuroma, an oligodenroglioma, a schwannoma, a meningioma, a melanoma, a neuroblastoma, or a retinoblastoma (claim 9).
The claims of Appl. 854 teach that administering comprises a single infusion or multiple infusions (claims 11 and 12). 
The claims of Appl. 854 teach that the method further comprising administering an additional immune therapy, a chemotherapeutic agent, or an immune modulator to said subject, or any combination thereof (claim 13), and is administered prior to, concurrent with, or following administration of early apoptotic cells (claim 14).
The claims of Appl. 854 teach that the immune therapy comprises administration of CAR T-cells (claim 15).
The claims of Appl. 854 teach that the method increases the efficacy of said CAR T-cells, compared with a subject administered CAR T-cells and not administered early apoptotic cells (claim 16).
The claims of Appl. 854 teach that immune modulator comprises an antibody or a functional fragment thereof (claim 17).
The claims of Appl. 854 teach that the antibody or functional fragment thereof comprises a rituximab (RtX) antibody or functional fragment thereof (claim 18).
The claims of Appl. 854 teach that the method comprises a first-line therapy or an adjuvant therapy (claims 19-20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Appl. No.: 16/576,676
Claims 1-5, 7, 8, 11-13 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/576,676 (published as US 20200009191 A1, thereinafter Appl. 284).
The claims of Appl. 676 teach a method of treating, preventing, inhibiting the growth of, delaying disease progression, reducing the tumor load, or reducing the incidence of a cancer or a tumor in a subject, or any combination thereof, comprising a step of administering a composition comprising an early apoptotic cell population to said subject, wherein said method treats, prevents, inhibits the growth of, delays the disease progression, reduces the tumor load, or reduces the incidence of the cancer or a tumor in said subject, or any combination thereof, compared with a subject not administered the early apoptotic cell population (claim 1).
The claims of Appl. 676 teach the method of claim 1, wherein the size or the growth rate or a combination thereof, of said cancer or tumor is reduced, or the survival of said subject is increased (claims 2, 3).
The claims of Appl. 676 teach the method of claim 1, wherein said early apoptotic cell population comprises a. a mononuclear enriched cell population; or b. an apoptotic population stable for greater than 24 hours; or c. an apoptotic population devoid of cell aggregates; or d. a mononuclear apoptotic cell population comprising a decreased of non-quiescent non-apoptotic cells, a suppressed cellular activation of any living non-apoptotic cells, or a reduced proliferation of any living non-apoptotic cells, or any combination thereof; any combination thereof (claim 4).
The claims of Appl. 676 teach the method of claim 1, wherein said early apoptotic cell population comprises a pooled population of early apoptotic cells (claim 5).
The claims of Appl. 676 teach the method of claim 1, wherein said subject is a human subject (claim 6).
The claims of Appl. 676 teach the method of claim 1, wherein said cancer or tumor comprises a solid tumor (claim 7).
The claims of Appl. 676 teach The method of claim 7, wherein said solid tumor comprises a sarcoma or a carcinoma, a fibrosarcoma, a myxosarcoma, a liposarcoma, a chondrosarcoma, an osteogenic sarcoma, a chordoma, an angiosarcoma, an endotheliosarcoma, a lymphangiosarcoma, a lymphangioendotheliosarcoma, a synovioma, a mesothelioma, an Ewing's tumor, a leiomyosarcoma, a rhabdomyosarcoma, a colon carcinoma, a pancreatic cancer or tumor, a breast cancer or tumor, an ovarian cancer or tumor, a prostate cancer or tumor, a squamous cell carcinoma, a basal cell carcinoma, an adenocarcinoma, a sweat gland carcinoma, a sebaceous gland carcinoma, a papillary carcinoma, a papillary adenocarcinomas, a cystadenocarcinoma, a medullary carcinoma, a bronchogenic carcinoma, a renal cell carcinoma, a hepatoma, a bile duct carcinoma, a choriocarcinoma, a seminoma, an embryonal carcinoma, a Wilm's tumor, a cervical cancer or tumor, a uterine cancer or tumor, a testicular cancer or tumor, a lung carcinoma, a small cell lung carcinoma, a bladder carcinoma, an epithelial carcinoma, a glioma, an astrocytoma, a medulloblastoma, a craniopharyngioma, an ependymoma, a pinealoma, a hemangioblastoma, an acoustic neuroma, an oligodenroglioma, a schwannoma, a meningioma, a melanoma, a neuroblastoma, or a retinoblastoma (claim 9).
The claims of Appl. 676 teach the method of claim 1, wherein said administering comprises a single infusion of said early apoptotic cell population (claim 11).
The claims of Appl. 676 teach the method of claim 1, further comprising administering an additional immune therapy, a chemotherapeutic agent, or an immune modulator to said subject, or any combination thereof (claim 13).
The claims of Appl. 676 teach the method of claim 13, wherein said additional immune therapy, a chemotherapeutic agent, or an immune modulator is administered prior to, concurrent with, or following administration of said early apoptotic cells (claim 14).
The claims of Appl. 676 teach the method of claim 13, wherein the immune therapy comprises administration of CAR T-cells (claim 15).
The claims of Appl. 676 teach the method of claim 13, wherein said immune modulator comprises an antibody or a functional fragment thereof, e.g. rituximab (claim 18).
The claims of Appl. 676 teach the method of claim 1, wherein said method comprises an adjuvant therapy (claim 20).
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and would have been obvious in view of the co-pending claims which have all of the characteristics of the currently claimed method as set forth above. 

U.S. Appl. No.: 17/075,721
Claims 1-5, 7, 8, 11-13 and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of co-pending Application No. 17/075,721 (published as US 20190175649 A1, thereinafter Appl. 721), in view of June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014), Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS).
	The claims of Appl. 721 teach a method of prolonging survival of a subject suffering from an immune disease, an autoimmune disease, a cytokine release syndrome (CRS), a cytokine storm, a cancer, or an inflammatory disease, comprising administering to the subject a pharmaceutical composition comprising an irradiated mononuclear-enriched, early apoptotic cell preparation, wherein said early apoptotic cells are irradiated post induction of apoptosis, and wherein said irradiated mononuclear-enriched, early apoptotic cell preparation comprises a decreased number of non-quiescent non-apoptotic cells; a suppressed cellular activation of any living non-apoptotic cells; or a reduced proliferation of any living non-apoptotic cells; or any combination thereof compared with a preparation comprising a non- irradiated cell population. (claim 1).
The claims of Appl. 721 teach a pharmaceutical composition, comprising the therapeutic early apoptotic cell preparation (claim 20).
The claims of Appl. 721 teach a therapeutic, irradiated, mononuclear, early apoptotic cell preparation comprising a mononuclear-enriched cell population in an early apoptotic state that is irradiated post induction of apoptosis, and wherein said irradiated mononuclear-enriched, early apoptotic cell preparation comprises - a decreased number of non-quiescent non-apoptotic cells; - a suppressed cellular activation of any living non-apoptotic cells; or - a reduced proliferation of any living non-apoptotic cells; - or any combination thereof compared with a preparation comprising non- irradiated cell populat ions (claim 16).
However, the claims of Appl. 721 do not teach using the early apoptotic cells to treat non-hematological tumor, or further combined with immune modulator or antibody i.e. rituximab.
Mevorach and June teach as set forth above. 
It would have been prima facie obvious to treat non-hematological tumor, e.g. breast cancer, lung cancer with a CAR T cell therapy, wherein the patient has cytokine release syndrome, and in combination with a second line therapy (e.g. anti-IL-6 antibody) to inhibit cytokines, e.g. IL-6, and further to include administering rituximab, as taught by June, and to treat the patient with an early apoptotic mononuclear enriched cell population, as taught by the claims of Appl. 721 and Mevorach. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable chance of success as June teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (page 25, lines 21-29), and Mevorach teaches that early apoptotic cells can serve as an inhibitor for multiple inflammatory cytokine (page 19, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy.

Claims 1-5, 7, 8, 11-13 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-21 of copending Application No. 16/672,547 (thereinafter Appl. 547, published as US 20200121718, allowed on March 31, 2022), in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014).
Claims 1-5, 7, 8, 11-13 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/594,463 (thereinafter Appl. 463, published as US 20200061116), in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014).
Claims 1-5, 7, 8, 11-13 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/194,417 (thereinafter Appl. 417, published as US 20190083535), in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014).
Claims 1-5, 7, 8, 11-13 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885,275 (thereinafter Appl. 275, published as US 20200289557 A1), in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014).
Claims 1-5, 7, 8, 11-13 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/567,923 (thereinafter Appl. 923, published as US 20220133799 A1), in view of Mevorach (Mevorach et al., WO 2014/087408 A1, Publication Date: 06-12-2014, IDS), June (June et al., WO 2014/011984 A1, Publication Date: 01-16-2014).

In this case, the claims in the copending applications all recite methods of treating, preventing, inhibiting, reducing the incidence of, ameliorating, or alleviating sepsis, or any combination thereof, in a subject in need, comprising the step of administering a composition comprising an early apoptotic cell population to said subject, and wherein said administering treats, prevents, inhibits, reduces the incidence of, ameliorates, or alleviates sepsis in said subject.
The claims of copending Applications teach as set forth above. However, the claims of copending applications do not teach the method to treat tumors such as non-hematopoietic tumor, or using infusion, or in combination with an additional immune an immune modulator, i.e. rituximab, to the subject. 
Mevorach and June teach as set forth above. It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the early apoptotic cells taught by the claims of copending application to treat cancer as taught by Mevorach and further to include administering a composition comprising early apoptotic cells to a subject receiving CAR T cell therapy, i.e. rituximab and CD19 CART therapy, as taught by June. One of ordinary skill in the art would have been motivated to do so as June teaches there is an urgent need for the treatment of cancer using chimeric antigen receptor (CAR) T-cells (CARs) while addressing the toxicity of CARs, such as cytokine release syndrome (CRS) (page 1, lines 29-31; Page 33, lines 1-6), which is phenotypically similar to sepsis. One of ordinary skill in the art would expect a reasonable chance of success as June teaches that a second line therapy reducing the secretion of pro-inflammatory cytokines can be any inhibitor in the art (page 25, lines 21-29), and Mevorach teaches that early apoptotic cells can serve as an inhibitor for multiple inflammatory cytokine (page 19, para. 2). The motivation would be to expand the therapeutic applications of the early apoptotic cells, and to improve efficacy and reduce toxicity of the CART therapy. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
For Double Patenting rejections set forth above, Applicant argues:

    PNG
    media_image5.png
    140
    630
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    463
    627
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    172
    628
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    231
    629
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    230
    626
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    343
    629
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    163
    625
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    109
    626
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    308
    629
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    542
    628
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    74
    626
    media_image15.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, June teaches the method of treating non-hematological tumor with CAR T-cell therapy, and June and Mevorach together teach that an early apoptotic mononuclear enriched cell population can help to manage CRS which is commonly associated with CAR T-cell therapy. As set forth above, the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Therefore, the rejections above are maintained for the reasons of record.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             



/PETER J REDDIG/Primary Examiner, Art Unit 1642